Filed 3/27/15 P. v. Caballero CA2/4
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                 DIVISION FOUR


THE PEOPLE,                                                          B257544

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                      Super. Ct. No. YA090136)
         v.

BRANDON ALBERTO CABALLERO,

         Defendant and Appellant.




         APPEAL from a judgment of the Superior Court of Los Angeles County,
Thomas R. Sokolov, Judge. Affirmed.
         Christine C. Shaver, under appointment by the Court of Appeal, for
Defendant and Appellant.
         No appearance for Plaintiff and Respondent.

                                        ______________________________
         Defendant Brandon Alberto Caballero appeals from the judgment entered after his
                                                                                1
no contest plea to grand theft under Penal Code section 487, subdivision (c). His
appointed counsel filed a Wende brief. (People v. Wende (1979) 25 Cal. 3d 436.) On
October 29, 2014, we directed appointed counsel to send the record and a copy of
counsel’s brief to defendant and notified defendant of his right to respond within 30 days.
We received no response.
         Defendant’s notice of appeal states that the appeal is based upon the sentence or
other matters occurring after the plea that do not affect its validity. (Cal. Rules of Court,
                   2
rule 8.304(b)(4).) We have reviewed the entire record under People v. Kelly (2006)
40 Cal. 4th 106, focusing upon the sentence as that is the only matter that occurred after
entry of the plea. We note there is no abstract of judgment in the clerk’s transcript.
         Defendant originally was charged with three counts: 1) second degree robbery
(§ 211), 2) assault with a deadly weapon (§ 245, subd. (a)(1)), and (3) petty theft (§ 484,
subd. (a)). The complaint eventually was amended to add one count of grand theft
(§ 487, subd. (c), count 4). Pursuant to a plea agreement, defendant pled no contest to
count 4, and the remaining charges were dismissed. The trial court suspended imposition
of sentence and placed defendant on three years’ formal probation. He was ordered to
serve 180 days in county jail, with 34 days of custody credit (17 days of actual credit and
17 days of conduct credit). The court imposed a $300 restitution fine (§ 1202.4,
subd. (b)), a $300 suspended parole revocation fine (§ 1202.44), a $40 court operations
assessment fee (§ 1465.8, subd. (a)(1)), a $30 criminal conviction assessment fee (Gov.
Code, § 70373), and a $10 crime prevention fine (§ 1202.5).
         Having reviewed the record, we are satisfied that no arguable issues for appeal
exist.



1
         All subsequent references are to the Penal Code unless otherwise indicated.
2
         Defendant requested a certificate of probable cause, which was denied by the trial
court.
                                               2
                                 DISPOSITION
     The judgment is affirmed.


     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.




                                               EPSTEIN, P. J.


We concur:




MANELLA, J.




COLLINS, J.




                                      3